              Case 1:20-cv-00462-GSA Document 14 Filed 02/11/21 Page 1 of 1


1
                                   IN THE UNITED STATES DISTRICT COURT
2
                                       EASTERN DISTRICT OF CALIFORNIA
3

4
     RANDY SCOTT JONES,                                 CASE NO. 1:20-cv-00462-GSA
5
                                 Plaintiff,             MOTION FOR WAIVER OF REQUIREMENT FOR
6                                                       DEFENDANT TO FILE PAPER COPY OF
                            v.                          CERTIFIED ADMINISTRATIVE RECORD WITH
7                                                       THE COURT; ORDER
     ANDREW SAUL, Commissioner of Social
8    Security,                                          (Doc. 12)
9                                Defendant.
10

11
            Defendant Andrew Saul, Commissioner of Social Security, hereby moves for waiver of the
12
     Court’s requirement to file a hard copy of the Certified Administrative Record (Dkt. 5-1 at 1). Due to
13
     the COVID-19 health emergency, Defendant is presently unable to produce a hard copy of the record to
14
     comply with the Scheduling Order. Accordingly, the Commissioner respectfully request that the Court
15
     excuse him from the requirement.
16
     Dated: February 9, 2021                      Respectfully submitted,
17
                                                  MCGREGOR W. SCOTT
18                                                United States Attorney
19                                                /s/ Benjamin E. Hall
                                                  BENJAMIN E. HALL
20                                                Assistant U.S. Attorney
21

22

23   IT IS SO ORDERED.
24
        Dated:     February 11, 2021                             /s/ Gary S. Austin
25                                                   UNITED STATES MAGISTRATE JUDGE

26

27

28

                                                        1
30
